          Case 3:93-cr-00075-HDM Document 220
                                          219 Filed 08/31/21 Page 1
                                                                  5 of 1
                                                                       5




 1                       UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3   United States of America,               Case No. 3:93-cr-00075-HDM-1
 4               Plaintiff,                  Order Resetting Deadline for
 5                                           Defendant’s Reply to the
           v.
                                             Government’s Response in
 6   Paula Andrews,                          Opposition to First Amended and
                                             Supplement Motion to Vacate, Set
 7               Defendant.                  Aside, or Correct Criminal
 8                                           Convictions and Sentences under
                                             28 U.S.C. § 2255
 9                                           (ECF Nos. 215, 218)
10
11
12         IT IS HEREBY ORDERED that the current August 31, 2021 deadline for
13   Defendant’s Reply to the Government’s Response in Opposition to First Amended
14   and Supplement Motion to Vacate, Set Aside, or Correct Criminal Convictions
15   and Sentences under 28 U.S.C. § 2255 (ECF Nos. 215, 218) is vacated, extended
16   by 30 days, and reset for September 30, 2021.
17         Dated this ____
                      31st day of _________
                                   August   2021.
18
19                                   ____________________________________________
                                     UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
                                              5
